Citation Nr: 0515240	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  00-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  

The Board likewise denied the appellant's claim for service 
connection for PTSD in a June 2003 decision.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to a November 2004 Order, following a 
Joint Motion for Remand and to Stay Further Proceedings.  The 
parties requested that the Court vacate the Board's decision 
regarding the denial of service connection for PTSD and 
remand the matter so that the Board could consider the 
appellant's claim under provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court granted the joint 
motion and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion for Remand upon which the order of the Court 
is based, notes that the veteran was not notified of the 
provisions of the VCAA and that there was no notification of 
the evidence that the veteran needed to provide or what 
evidence VA would obtain on his behalf.  Pursuant to the 
order, the veteran must be given VCAA-compliant notice as it 
relates to the claim for service connection for PTSD.  

The United States Court of Appeals for the Federal Circuit 
invalidated the ability of the Board to issue VCAA notice and 
to consider additional evidence without prior RO review in 
the absence of a waiver of such review by the veteran or his 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
a remand in this case is now required for compliance with the 
notice provisions contained in the VCAA.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must send the veteran a current 
VCAA letter with respect to the claim for 
service connection for PTSD.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




